IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 272 MAL 2015
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
SALMAR METTS,                             :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of October, 2015, the Petition for Allowance of Appeal

is DENIED and the Ancillary Praecipe for Leave to Withdraw as Counsel is DISMISSED

as moot.